1
2
3
4
5
6
7                                   UNITED STATES DISTRICT COURT

8                                  EASTERN DISTRICT OF CALIFORNIA

9
10
11   SAM VAGLE,                                           Case No.: 1:18-cv-01321 LJO JLT
12                   Plaintiff,                           ORDER DIRECTING THE CLERK TO CLOSE
13           v.                                           THE ACTION

14   TRANSWORLD SYSTEMS, INC., et al.,                    (Doc. 25)

15                   Defendants.

16
17           On September 12, 2019, Sam Vagle and Transworld Systems, Inc. filed a stipulation to
18   dismiss the action with prejudice. (Doc. 25) Federal Rules of Civil Procedure 41(a)(1)(A)(ii),
19   provides that “the plaintiff may dismiss an action without a court order by filing . . . a stipulation of
20   dismissal signed by all parties who have appeared.” Because all parties who have appeared signed the
21   stipulation, it “automatically terminate[d] the action.” Wilson v. City of San Jose, 111 F.3d 688, 692
22   (9th Cir. 1997); Fed.R.Civ.P. 41(a)(1)(A)(ii). Accordingly, the Clerk of Court is DIRECTED to
23   close this action.
24
25   IT IS SO ORDERED.
26       Dated:     September 13, 2019                           /s/ Jennifer L. Thurston
27                                                       UNITED STATES MAGISTRATE JUDGE

28
